Citation Nr: 0907812	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for left ear hearing 
loss.  

5.  Entitlement to service connection for left ear hearing 
loss on a de novo basis.

6.  Entitlement to an increased rating for right ankle chip 
fracture residuals, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased rating for pseudofolliculitis 
barbae with seborrhea dermatitis, currently evaluated as 10 
percent disabling

8.  Entitlement to a compensable rating for right ear hearing 
loss.

9.  Entitlement to an effective date earlier than January 26, 
2004, for the assignment of a 10 percent disability rating 
for service-connected right ankle chip fracture residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 
1983.  

These matters are before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in 
October 2004, and January and April 2007.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in September 2008.

In March 2006, the Veteran submitted a claim seeking 
entitlement to an earlier effective date for "bilateral" 
hearing loss.  Service connection is only in effect for right 
ear hearing loss.  The Veteran should be asked to clarify 
what he is specifically seeking concerning this earlier 
effective date matter.  

The Veteran also raised the issue of entitlement to service 
connection for bilateral carpal tunnel syndrome in a VA Form 
21-4138 received in September 2008.  As this issue has yet to 
be developed for appellate review it is referred to the RO 
for initial development and adjudication.

The Board notes that the Veteran submitted a timely notice of 
disagreement as to the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) addressed by the RO 
in April 2007 and, in December 2007, a statement of the case 
(SOC) was issued.  However, the Veteran, in September 2008, 
specifically withdrew this matter from appellate 
consideration.

For the reasons outlined below, the issues of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for tinnitus, and the evaluations of the 
veteran's service connected pseudofolliculitis barbae and 
right ankle chip fracture residuals are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  A psychiatric disability, to include depression, was not 
manifested in service; a psychosis was not manifested to a 
compensable degree within a year of the Veteran's separation 
from active duty; and the preponderance of the evidence is 
against finding that his claimed depressive disorder is 
related to service.

2.  Hypertension was neither manifested in service nor to a 
compensable degree within a year of the Veteran's separation 
from active duty; and the preponderance of the evidence is 
against finding that his claimed hypertension disorder is 
related to service.

3.  Service connection for left ear hearing loss was most 
recently finally denied in a July 1993 rating decision, which 
essentially found that the available medical evidence did not 
show that the Veteran had left ear hearing loss; a timely 
appeal was not thereafter initiated.
 
4.  Evidence received since the July 1993 RO decision is new, 
it relates to an unestablished fact necessary to substantiate 
the claim in that it includes a medical record showing a 
diagnosis of left ear hearing loss which raises a reasonable 
possibility of substantiating the claim.

5.  The Veteran does not have a left ear hearing loss for VA 
compensation purposes that is attributable to his military 
service.

6.  The Veteran's right ear hearing loss has not been 
manifested by greater than level I hearing loss.

7.  In a July 1993 rating decision the RO continued the 
noncompensable evaluation then in effect for the Veteran's 
service-connected right ankle disorder.  The Veteran was 
notified of that decision and did not appeal.

8.  Following the July 1993 decision, a claim was not 
received by the RO from the Veteran seeking entitlement to a 
higher rating for the right ankle disability until January 
26, 2004.  

9.  The record is devoid of pertinent medical evidence dated 
during the year prior to January 26, 2004.






CONCLUSIONS OF LAW

1.  Depression was not incurred or aggravated during the 
Veteran's military service, and it may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.309 (2008).

2.  Hypertension was not incurred or aggravated during the 
Veteran's military service, and it may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.309 (2008).

3.  The July 1993 rating decision denying entitlement to 
service connection for left ear hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 
(2008).

4.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).

5.  Left ear hearing loss was not incurred or aggravated 
during active duty service, and a sensorineural left ear 
hearing loss may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).

6.  A compensable evaluation is not warranted for right ear 
hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.85-4.87, 
Diagnostic Code 6100 (2008).

7.  The criteria for an effective date prior to January 26, 
2004, for the assignment of the 10 percent disability rating 
for right ankle chip fracture residuals are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.71a, 20.1103, 
Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

With respect to the claims of entitlement to service 
connection for depression and hypertension, the requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  

VA notified the Veteran in April 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  A 
December 2007 statement of the case (SOC) provided notice of 
the type of evidence necessary to establish disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), the Board finds 
that, in view of the Board's favorable disposition below of 
the Veteran's application to reopen service connection for 
hearing loss of the left ear, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.

Concerning the increased-compensation claim regarding the 
Veteran's service-connected right ear hearing loss, 38 
U.S.C.A. § 5103(a) requires that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This notice was provided the 
Veteran in May 2008.  If the Diagnostic Code (Code) under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, such as a specific measurement or test result, 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation -- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

A February 2004 pre-decision RO letter informed the Veteran 
of VA's duty to assist him with his claim for an increased 
rating and general guidance on how VA's and his 
responsibility would be apportioned.  An April 2006 RO letter 
notified the Veteran of the information and evidence needed 
to substantiate and complete a claim, what part of that 
evidence is to be provided by him, what part VA will attempt 
to obtain, the need to submit all pertinent evidence in his 
possession.  

While the April 2006 letter did not include the specific 
rating criteria applicable to the Veteran's claim, in light 
of the Veteran's previous receipt of the rating decision, the 
December 2007 SOC, and the July 2008 Supplemental SOC (SSOC), 
all of which informed him of the reasons for the decision and 
the rating criteria applied to his hearing loss disability, 
the Board finds a reasonable person would have been aware of 
the rating criteria.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Further, following issuance of the April 
2006 letter, as noted, the claim was readjudicated in the 
July 2008 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).  As a result, 
any timing-of-notice error was cured and rendered harmless.

The December 2007 SOC also provided the Veteran an 
explanation as to the information or evidence needed to 
establish an effective date for the increased rating claim on 
appeal.  See Dingess, supra.  

While the Veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  VA has also fulfilled its duty 
to assist the veteran in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  In sum, there is no evidence 
of any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Factual Background

The Veteran essentially claims that he has depression, 
hypertension, and left ear hearing loss all due to his 
military service.  The Veteran testified in September 2008 
before the undersigned that his depression originated as a 
result of his inability to reenlist in the military.  See 
page 16 of hearing transcript (transcript).  He added that 
this depression later caused marital problems as well as him 
to be jailed.  See page 17 of transcript.  Of note, the 
Veteran also testified that his depression did not begin 
during his military service but rather about two years 
following his service separation.  See page 20 of transcript.  
He also denied being currently treated for depression.  See 
page 21 of transcript.  Concerning his hypertension the 
Veteran asserts that it began in 2001, and that he had 
elevated blood pressure readings while in the service.  See 
pages 22 and 24 of the transcript.  He also testified that he 
was getting treated for his hypertension at the VA Medical 
Center (VAMC) in Dallas, Texas for his hypertension.  See 
page 23 of transcript.  He also claims that his service-
connected right ear hearing loss has increased in severity 
and that as a result a compensable rating should be assigned.  
See page six of transcript.  

A careful review of the service treatment records, including 
the Veteran's September 1976 enlistment examination, shows no 
complaints or findings referable to a psychiatric disorder, 
hypertension, or left ear hearing loss.  A January 1980 
audiogram shows left ear hearing loss as defined for VA 
purposes in 38 C.F.R. § 3.385 (2008).  A clinical record 
dated one day later failed to show left ear hearing loss.  A 
service separation examination report is not on file.  

Service connection was granted for right ear hearing loss in 
December 1983.  A noncompensable evaluation was assigned; the 
Veteran did not appeal this decision.  

VA audiograms dated in September and October 1983 failed to 
show left ear hearing loss.  

An October 1983 VA general medical examination includes a 
blood pressure reading of 110/60.

A May 1984 VA Medical Certificate shows a blood pressure 
finding of 110/70.

A December 1991 VA outpatient treatment record (ambulatory 
mental health clinic report) includes a diagnosis of 
adjustment disorder with depressed mood.  

The report of a March 1993 VA orthopedic examination includes 
blood pressure findings of 114/80.

On VA audiological evaluation in March 1993, the Veteran 
complained of hearing loss since his military service.  
Audiometry revealed that puretone thresholds (in decibels) 
were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
15
15
25
60
LEFT
10
5
15
25

Left ear puretone thresholds at 500 Hertz was reported to be 
5 decibels.  The average puretone threshold of the right ear 
was 29 decibels.  Speech audiometry revealed that speech 
recognition ability was 92 in the right ear.  Left ear 
hearing was described as normal by the examiner.

As part of a July 1993 rating decision the RO denied service 
connection for left ear hearing loss.  It found that left ear 
hearing loss was not present.  The Veteran did not appeal.  

A March 2002 private medical record (associated with the 
Texas Department of Criminal Justice) includes two blood 
pressure readings:  152/96 and 106/74.  A history of 
hypertension was cited.  

The Veteran sought to reopen his claim for left ear hearing 
loss in January 2004.  A June 2004 rating decision found that 
new and material evidence had not been submitted to reopen 
the claim.  While the Veteran expressed disagreement with 
this decision in July 2004, and requested that a SOC be 
issued as to the issue, among others, review of a subsequent 
SOC dated in March 2005 did not include consideration of the 
issue of service connection for left ear hearing loss.  As 
the claim has here been reopened, this is harmless error.  

The Veteran also sought an increased rating for his right ear 
hearing loss in January 2004.  

The report of a May 2004 VA bones examination shows that a 
blood pressure reading of 107/70 was reported.  Hypertension 
was not diagnosed.  

The report of a May 2004 VA audio examination shows that the 
left ear had 92 percent speech recognition ability in the 
left ear, which meets the criteria for hearing loss as 
defined by 38 C.F.R. § 3.385.  Bilateral sensorineural 
hearing loss was diagnosed.  Audiometry revealed that 
puretone thresholds (in decibels), in pertinent part, were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
20
25
40
75
LEFT



          

The average puretone threshold of the right ear was 40 
decibels.  Speech audiometry revealed that speech recognition 
ability was 92 in the right ear.

Depression was diagnosed as part of a February 2005 VA 
outpatient medical record.  

A March 2005 VA mental health history outpatient report shows 
that the Veteran presented with complaints of depression, 
irritability, and sleep problems, among other psychiatric-
based symptoms.  He attributed these problems to being 
recently laid off from work, coupled with relationship 
problems.  The diagnosis included major depressive disorder, 
single episode.  

Review of a January 2006 VA outpatient treatment record 
includes a blood pressure reading of 108/55.  A March 2006 VA 
outpatient treatment record includes a reference to 
hypertension as being a part of the Veteran's medical 
history.  

The Veteran was afforded a VA general medical examination in 
February 2007.  The Veteran provided a history of 
hypertension, for which he took prescribed medications.  He 
also supplied a history of problems with depression, which 
was accompanied by suicidal ideation and an assault against 
his wife for which he was jailed.  A blood pressure reading 
of 100/60 was recorded.  The diagnoses included chronic 
episodic depressive disorder and essential hypertension 
diagnosed about four years ago.  

On VA audiological evaluation in February 2007 audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
35
35
50
80
LEFT





Left ear puretone thresholds showed the presence of left ear 
hearing loss as defined as part of 38 C.F.R. § 3.385.  
Specifically, at 4000 Hertz a decibel finding of 40 was 
supplied.  The average puretone threshold of the right ear 
was 50 decibels.  Speech audiometry revealed that speech 
recognition ability was 96 in the right ear.  

On VA audiological evaluation in April 2008 audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
35
35
40
75
LEFT





While bilateral sensorineural hearing loss was diagnosed, 
left ear puretone thresholds failed to demonstrate the 
presence of left ear hearing loss as defined as part of 
38 C.F.R. § 3.385.  The average puretone threshold of the 
right ear was 46 decibels.  Speech audiometry revealed that 
speech recognition ability was 92 in the right ear. The 
examiner is shown to have had an opportunity to review the 
Veteran's claims file in association with the examination.  

Review of an August 2008 VA outpatient primary care physician 
note shows that the Veteran was seen for management of, in 
pertinent part, hypertension and depression.  A blood 
pressure reading of 118/60 was included.  The supplied 
diagnosis was healthy male with history as above.  

Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, including 
psychoses, hypertension, and sensorineural hearing loss, to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).  

As pertinent to this case, the law provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's service-connected right ear hearing loss 
disability has been evaluated as being noncompensably 
disabling under 38 C.F.R. § 4.85, Code 6100.  

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Under the revised 
criteria, where there is an exceptional pattern of hearing 
impairment, a rating based on pure tone thresholds alone may 
be assigned.  38 C.F.R. § 4.86.  Such an "exceptional 
pattern" is not demonstrated in the instant case.

In situations where, as here, compensation has been granted 
only for hearing loss involving one ear, and the Veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal, or 
at level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.14.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the compensable ear is at level X or XI.  
See 38 C.F.R. §§ 4.85, 4.87.

Ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim controls.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

Analysis

Service Connection

Depression

As noted, the Veteran's service medical records are entirely 
silent as to any complaints, treatment, or diagnosis of a 
psychiatric disorder, to include depression.  The Veteran 
even acknowledged in the course of his September 2008 hearing 
that he did not have psychiatric symptoms until about two 
years after his service discharge.  

The earliest competent medical evidence of psychiatric 
problems dates from the December 1991 VA outpatient treatment 
which included a diagnosis of adjustment disorder with 
depressed mood.  Consequently, presumptive service connection 
for a depressive disorder is not for consideration.

There is no post service continuity of complaints, or 
symptoms pertaining to any psychiatric disability prior to 
December 1991.  The lapse of time between service separation 
in April 1983 and the earliest documentation of a disability 
in December 1991 is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Significantly, the record is devoid of any 
competent medical opinion which relates any currently 
diagnosed psychiatric disorder, to include depression (which 
was first diagnosed in February 2005), to service or to any 
event therein.

Without evidence of a chronic psychiatric disability in 
service, without evidence of a compensably disabling 
psychosis in the first year following discharge from active 
duty, and without competent medical evidence of a nexus 
between any current psychiatric disability and service, 
service connection for such disability is not warranted.

Regarding the appellant's assertions that his depressive 
disorder is related to his not being allowed to reenlist, 
such assertions are not competent evidence because he is not 
shown to have the requisite training and expertise to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, the benefit sought on appeal is denied.

Hypertension

There is no competent evidence linking hypertension to active 
service.  Moreover, presumptive service connection is not 
warranted because there is no competent evidence of 
compensably disabling hypertension within the Veteran's first 
year following separation from active duty.  Indeed, 
hypertension, was essentially not mentioned until March 2006 
when as part of a VA outpatient record it was noted as part 
of the Veteran's medical history.  The February 2007 VA 
examination report shows that the Veteran was taking 
prescribed medications for his hypertension, which was first 
diagnosed four years earlier (2003).  At best, the evidence 
shows a considerable length of time between the Veteran's 
separation from active service and his initial diagnosis of 
hypertension.  Given the length of time between the Veteran's 
separation from active duty and the pertinent diagnosis the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson, supra.  
Finally, there is also no competent evidence that 
hypertension was present in-service, or that it was 
compensably disabling within a year of separation from active 
duty.  Thus, service connection cannot be awarded.

New and Material Evidence - Left Ear Hearing Loss
 
Service connection for left ear hearing loss was last finally 
denied in a July 1993 rating decision because of, in 
pertinent part, the lack of competent evidence showing 
current left ear hearing loss.  The Veteran was notified of 
the decision and of his appellate rights with respect 
thereto, but did not appeal.  In January 2004, the Veteran 
filed a claim to reopen his service connection claim.  The RO 
later found that new and material evidence had not been 
submitted to reopen the claim in both June 2004 and January 
2007.  The Veteran perfected an appeal to the January 2007 
rating decision.  
 
Evidence received after the July 1993 rating decision 
includes VA medical records, as discussed above, that show 
the presence of left ear sensorineural in May 2004, and 
hearing loss as defined for VA purposes in February 2007.  
 
Based upon these findings the Board finds that new and 
material evidence has been received to reopen the Veteran's 
claim.  38 C.F.R. § 3.156.  Accordingly, the Board will 
proceed to the merits of the claim.

At this juncture, the Board notes that the RO considered the 
Veteran's claim for service connection for hearing loss of 
the left ear on a de novo basis in the December 2007 
statement of the case.  Therefore, the Board may proceed with 
adjudication of the Veteran's claim on the same basis without 
any prejudice to his claim.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As mentioned, the presence of left ear hearing loss, as 
defined in 38 C.F.R. § 3.385, has been diagnosed.  See 
February 2007 VA audio examination report.  However, in April 
2008, on VA audio testing, a VA audiologist, after examining 
the Veteran as well as the claims folder, while finding that 
a mild decline at 3000 and 4000 Hertz was present, opined 
that the Veteran's left ear hearing was within normal limits.  
He added that it did not meet the criteria for disability 
under VA regulations [38 C.F.R. § 3.385].  While 
sensorineural left ear hearing loss has also been diagnosed, 
this was first found in 2004, well after the Veteran's 1983 
service discharge.  Thus, service connection can not here be 
awarded on either a presumptive or direct basis.  38 C.F.R. 
§§ 3.307, 3.309.  Therefore, entitlement to service 
connection for left ear hearing loss is denied.

Increased Rating - Right Ear Hearing Loss

Service connection is currently in effect for only the right 
ear.  Utilizing Table VI of 38 C.F.R. § 4.85, in conjunction 
with the above-reported February 2007 VA audiology results of 
controlled speech discrimination testing and average hearing 
threshold level as measured by pure tone audiometry tests 
(the most severe findings of record), Roman Numeral I was 
derived.  As the non-service-connected left ear is assigned a 
Roman Numeral designation of I, 38 C.F.R. § 4.85(f), this 
equates, in all the above-reported circumstances, to a 
noncompensable evaluation under 38 C.F.R. § 4.85.

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis here has 
been undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  However, based upon the evidence of record, at no 
time during the applicable period has a compensable rating 
been warranted for the Veteran's service-connected right ear 
hearing loss.  

The benefit sought on appeal is denied.

Earlier Effective Date for the Assignment of a 10 Percent 
Disability Rating for Right Ankle Chip Fracture Residuals

The above-discussed evidence shows that the Veteran claimed 
entitlement to service connection for a right ankle disorder 
in August 1983.  The RO adjudicated that claim in a December 
1983 rating decision, and in granting service connection, 
assigned a noncompensable rating, effective from April 16, 
1983.  The Veteran was notified of that decision in December 
1983, but did not appeal the decision.

The Veteran sought an increased rating in October 1992.  
Increased ratings were denied by the RO in January and July 
1993.  Again, the Veteran did not appeal either decision.  

He later submitted a claim for an increased rating for his 
service-connected right ankle disability on January 26, 2004.  
After a June 2004 rating decision determined that a 
compensable rating was not warranted, and after the Veteran 
expressed his disagreement with that decision, the RO, in 
October 2004, assigned a 10 percent rating for the Veteran's 
service-connected right ankle disability, effective from 
January 26, 2004.  
A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis unless a notice 
of disagreement is filed within one year of notice of the 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In 
order to constitute a valid notice of disagreement, the 
veteran's statement must express disagreement with a specific 
determination; be in writing; be filed with the office from 
which the veteran received notice of the decision, unless he 
has received notice that his claims file has been transferred 
to another VA office; be filed within one year of the notice 
of decision; be filed by the veteran or his representative; 
and express a desire to contest the result by appellate 
review.  Gallegos v. Gober, 289 F.3d 1309, 1314 (Fed. Cir. 
2002); 38 C.F.R. §§ 20.201-20.302 (2008).

As part of a VA Form 21-526, received by the RO on January 
26, 2004, the Veteran, as noted above, essentially indicated 
that he was seeking an increased rating for his right ankle 
disorder.  

Because the Veteran did not appeal either the December 1983 
or January and July 1993 rating decisions, those decisions 
are final and entitlement to an effective date based on any 
claim filed prior thereto is precluded as a matter of law.  
The January 26, 2004, VA Form 21-526 did, however, constitute 
a claim for an increased rating.  The Veteran is, therefore, 
potentially entitled to an effective date up to one year 
prior to the January 2004 claim, depending on when it was 
ascertainable that an increase in disability occurred.  See 
38 C.F.R. § 3.400(o).

In this regard, the record is devoid of any pertinent medical 
evidence dated between January 26, 2004, and January 26, 
2003, or even any pertinent evidence from 2002.  Hence, there 
is no medical evidence available, therefore, to document the 
severity of the Veteran's right ankle during the year prior 
to the January 2004 claim.

The Board is cognizant of the argument proffered by the 
Veteran, that the 10 percent rating should be the date on 
which he separated from the military, in that his right ankle 
precluded him from re-enlisting.  See page 25 of transcript.  
However, based on review of the above-cited laws and 
regulations, and in light of the above-discussed facts of 
this case, this argument is without merit. 

Accordingly, the preponderance of the evidence is against 
finding that the criteria for a 10 percent rating were met 
prior to January 26, 2004.  Therefore, the claim is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for depression is denied.  

Service connection for hypertension is denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left ear 
hearing loss; to this extent only, the appeal is granted. 
 
Entitlement to service connection for left ear hearing loss 
is denied.  

A compensable rating for right ear hearing loss is denied.  

Entitlement to an effective date prior to January 26, 2004, 
for assignment of the 10 percent rating for right ankle chip 
fracture residuals is denied.


REMAND

Concerning the instant request to reopen the previously 
denied claim for service connection for tinnitus on the basis 
of new and material evidence, and the claims for increased 
ratings in excess of 10 percent for both the service-
connected right ankle chip fracture residuals and 
pseudofolliculitis barbae with seborrheic dermatitis, remand 
is required.  

As to the request to reopen the previously denied claim for 
service connection for tinnitus on the basis of new and 
material evidence, the Board notes that the RO has already 
considered this claim on a de novo basis.  However, a 
determination on whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
tinnitus.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156a (2008).  

The Veteran testified in September 2008 that a VA physician 
had informed him that his tinnitus was related to his 
military service.  See page nine of transcript.  To this, the 
Board acknowledges the finding of the United States Court of 
Appeals for Veterans Claims (Court) in Crutcher v. Nicholson, 
U.S. Vet. App. No. 03-1025 (Jan. 24, 2006), which held that 
where a VA physician has linked a current disability to 
service, VA has an obligation to request a written statement 
from that physician memorializing his opinion.  

The Board notes that the duty to assist a Veteran in the 
development of a claim that has previously been denied is 
limited.  However, that duty to assist includes obtaining VA 
records.  As such, the Veteran should be asked to provide VA 
with the name of the VA physician who informed him his 
tinnitus was related to his military service.  If he in fact 
does, VA should make an effort to obtain an opinion from this 
named physician.

The record contains conflicting evidence pertaining to the 
etiology of the Veteran's tinnitus.  As part of a March 1993 
VA audio evaluation the Veteran complained of unilateral 
right ear tinnitus.  A May 2004 VA audiology examination 
report shows that the Veteran, while complaining of 
intermittent right ear tinnitus in the past, denied current 
problems associated with tinnitus.  Review of an April 2008 
VA audio examination report shows that the Veteran complained 
of continuous tinnitus affecting his right ear.

The Board also notes that while in the course of his April 
2008 VA audio examination the Veteran reported continuous 
right ear tinnitus, and while the examiner indicated that it 
was commonly accepted that tinnitus takes place at the time 
of noise exposure, or soon afterwards, but not years later, 
the examiner did not render an opinion as to the etiology of 
the Veteran's tinnitus.  

The duty to assist a Veteran in the development of a claim 
that has not been reopened is limited, and does not 
ordinarily include a VA examination.  However, given that the 
Veteran has already been afforded a VA examination for this 
claim, but that the opinion was incomplete, the Board 
believes that another VA examination is warranted to 
thoroughly address the etiology of the Veteran's claimed 
tinnitus disorder.

As noted, the Veteran also essentially contends that the 
evaluations currently assigned his service-connected right 
ankle and skin disabilities do not accurately reflect the 
current severity of the respective disorders.  

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Governing regulations provide that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  38 
C.F.R. § 3.326 (2008); Green v. Derwinski, 1 Vet. App. 121 
(1991).

The Veteran was last afforded VA bones and skin examinations 
in April 2008.  Both examination reports show that the 
respective examiner noted that the claims folder was not 
available.  Therefore, further development is required.

Accordingly, these remaining issues are REMANDED to the RO 
for the following action:  

1.  Regarding the Veteran's request to 
reopen his previously denied claim for 
service connection for tinnitus on the 
basis of new and material evidence, 
provide him with a letter that contains 
the information required by Kent v. 
Nicholson, 20 Vet. App. 1, (2006), to 
include the basis for the original denial 
of his claim. 

2.  Contact the Veteran and ask him to 
supply the name and treatment location of 
the VA physician who he claims informed 
him his tinnitus was related to his 
military service.  If the Veteran 
supplies the requested information, seek 
to obtain an opinion from this VA 
physician concerning the etiology of the 
Veteran's claimed tinnitus disorder.  If 
the named physician cannot be located, 
specifically document what attempts were 
made to locate him/her, and explain in 
writing why further attempts to locate 
the named physician would be futile.  The 
Veteran must then be given an opportunity 
to contact the named VA physician.  

3.  Arrange for the Veteran to be 
afforded a VA orthopedic examination to 
determine the nature and current severity 
of all symptomatology resulting from the 
chip fracture residuals of the right 
ankle.  Prior to the examination, the 
examiner should review the Veteran's 
claim files.  The examination report is 
to reflect that such a review of the 
claims file was made.  In accordance with 
the latest AMIE work sheets for rating 
this disability, the examiner is to 
provide a detailed discussion of the 
Veteran's pertinent medical history, his 
current complaints, and the nature and 
severity of symptomatology relating to 
his service-connected right ankle 
disability.  All findings are to be 
reported in detail.  The examiner must 
specifically opine whether the severity 
of the disability associated with the 
Veteran's right ankle is best described 
as being either "moderate" or 
"marked."  A complete rationale for any 
opinions expressed must be provided.

4.  Thereafter, the Veteran should be 
afforded a VA dermatological examination 
to evaluate the current nature and 
severity of his pseudofolliculitis barbae 
with seborrheic dermatitis.  In 
accordance with the latest AMIE worksheet 
for dermatological disorders, the 
examiner is to provide a detailed review 
of the history, current complaints, and 
the nature and extent of the Veteran's 
service-connected skin disorder.  All 
applicable diagnoses must be fully set 
forth.

The examiner should specifically also 
indicate what percentage of the entire 
body and what percentage of the exposed 
areas is affected by the service-
connected skin disorder and whether 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs is required and 
if yes, the frequency and length of said 
therapy.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The rationale for 
all opinions expressed should be 
explained.  The claims files must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for one 
or both of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If the 
appeal is denied in any respect, the 
Veteran and his representative should be 
provided a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


